
	
		II
		Calendar No. 376
		110th CONGRESS
		1st Session
		S. 1089
		[Report No. 110–178]
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Alaska Natural Gas Pipeline Act to allow the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects to hire
		  employees more efficiently, and for other purposes.
	
	
		1.AdministrationSection 106 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720d) is amended by adding at the end the
			 following:
			
				(h)Administration
					(1)Personnel
				appointments
						(A)In
				generalThe Federal Coordinator may appoint and terminate such
				personnel as the Federal Coordinator determines to be appropriate.
						(B)Authority of
				Federal CoordinatorPersonnel appointed by the Federal
				Coordinator under subparagraph (A) shall be appointed without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service.
						(2)Compensation
						(A)In
				generalSubject to subparagraph (B), personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall be paid without regard to the
				provisions of subchapter III of chapter 53 of title 5, United States Code
				(relating to classification and General Schedule pay rates).
						(B)Maximum level of
				compensationThe rate of pay for personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall not exceed the maximum level
				of rate payable for level III of the Executive Schedule under chapter 11 of
				title 2, United States Code, as adjusted by section 5318 of title 5, United
				States Code.
						(3)Temporary
				services
						(A)In
				generalThe Federal Coordinator may procure temporary and
				intermittent services in accordance with section 3109(b) of title 5, United
				States Code.
						(B)Maximum level of
				compensationThe level of compensation of an individual employed
				on a temporary or intermittent basis under subparagraph (A) shall not exceed
				the maximum rate of basic pay authorized for senior-level positions under
				section 5376 of title 5, United States Code.
						(4)Fees, charges,
				and commissions
						(A)In
				generalThe Federal Coordinator may establish and modify
				reasonable filing and service fees, charges, and commissions, require deposits
				of payments, and provide refunds in accordance with section 304 of the Federal
				Land Policy and Management Act of 1976 (43 U.S.C. 1734), except that, in
				carrying out this subparagraph, each reference to the Secretary of the Interior
				in that section shall be considered to be a reference to the Federal
				Coordinator.
						(B)Use of
				fundsThe Federal Coordinator shall use amounts collected under
				subparagraph (A) to carry out this
				section.
						.
		2.Clarification of
			 authoritySection 107(a) of
			 the Alaska Natural Gas Pipeline Act (15 U.S.C. 720e(a)) is amended by striking
			 paragraph (3) and inserting the following:
			
				(3)the validity of
				any determination, permit, approval, authorization, review, or other related
				action taken under any provision of law relating to a gas transportation
				project constructed and operated in accordance with section 103,
				including—
					(A)subchapter II of
				chapter 5, and chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act);
					(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.);
					(C)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.); and
					(D)the National
				Historic Preservation Act (16 U.S.C. 470 et
				seq.).
					.
		3.Conforming
			 amendmentsSection 304 of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1734) is amended—
			(1)in subsection (a),
			 by striking applications and other documents relating to the public
			 lands and inserting the duties of the Federal
			 Coordinator,;
			(2)in subsection (b),
			 in the first sentence, by striking applications and other documents
			 relating to such lands and inserting the duties of the Federal
			 Coordinator; and
			(3)in subsection (c),
			 by striking sale, lease, use, or other disposition of public
			 lands and inserting duties of the Federal
			 Coordinator.
			
	
		1.AdministrationSection 106 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720d) is amended by adding at the end the
			 following:
			
				(h)Administration
					(1)Personnel
				appointments
						(A)In
				generalThe Federal Coordinator may appoint and terminate such
				personnel as the Federal Coordinator determines to be appropriate.
						(B)Authority of Federal
				CoordinatorPersonnel appointed by the Federal Coordinator under
				subparagraph (A) shall be appointed without regard to the provisions of title
				5, United States Code, governing appointments in the competitive
				service.
						(2)Compensation
						(A)In
				generalSubject to subparagraph (B), personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall be paid without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
				States Code (relating to classification and General Schedule pay rates).
						(B)Maximum level of
				compensationThe rate of pay for personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall not exceed the maximum level
				of rate payable for level III of the Executive Schedule.
						(C)Applicability of
				Section 5941Section 5941 of title 5, United States Code, shall
				apply to personnel appointed by the Federal Coordinator under paragraph
				(1)(A).
						(3)Temporary
				services
						(A)In
				generalThe Federal Coordinator may procure temporary and
				intermittent services in accordance with section 3109(b) of title 5, United
				States Code.
						(B)Maximum level of
				compensationThe level of compensation of an individual employed
				on a temporary or intermittent basis under subparagraph (A) shall not exceed
				the maximum level of rate payable for level III of the Executive
				Schedule.
						(4)Fees, charges, and
				commissions
						(A)In
				generalThe Federal Coordinator shall have the authority to
				establish, change, and abolish reasonable filing and service fees, charges, and
				commissions, require deposits of payments, and provide refunds as provided to
				the Secretary of the Interior in section 304 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1734), except that the authority shall be
				with respect to the duties of the Federal Coordinator, as described in this
				Act.
						(B)Authority of secretary
				of the interiorSubparagraph (A) shall not affect the authority
				of the Secretary of the Interior to establish, change, and abolish reasonable
				filing and service fees, charges, and commissions, require deposits of
				payments, and provide refunds under section 304 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1734).
						(C)Use of
				fundsThe Federal Coordinator is authorized to use, without
				further appropriation, amounts collected under subparagraph (A) to carry out
				this
				section.
						.
		2.Clarification of
			 authoritySection 107(a) of
			 the Alaska Natural Gas Pipeline Act (15 U.S.C. 720e(a)) is amended by striking
			 paragraph (3) and inserting the following:
			
				(3)the validity of any
				determination, permit, approval, authorization, review, or other related action
				taken under any provision of law relating to a gas transportation project
				constructed and operated in accordance with section 103, including—
					(A)subchapter II of chapter
				5, and chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act);
					(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.);
					(C)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
					(D)the National Historic
				Preservation Act (16 U.S.C. 470 et seq.); and
					(E)the Alaska National
				Interest Lands Conservation Act (16 U.S.C. 3101 et
				seq.).
					.
		
	
		September 17, 2007
		Reported with an amendment
	
